DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of Patent Application No. 15/088,566, filed April 01, 2016.
Status of Claims
Amendments 1, 7, 8 and 15 have been entered.
No claims have been added or canceled.
Accordingly, claims 1-19 are currently pending.
Claim Objections
Claims 14 and 19 objected to because of the following informalities:  Claims 14 and 19 appear to have a type-error, i.e. “Q data” should be “Q’ data”.  Appropriate correction is required.
Response to Remarks
Applicant’s amendments have overcome the 112 rejection and the claim objection.
Applicants remarks concerning the prior art rejection have been considered and has been found to be unpersuasive.
Applicant states that the combination of Gorday with Atherton does not meet the scope of the limitation “dynamically generating IQ phase correction parameter values (P[n]s) and IQ gain correction parameter values (G[n]s) based on a slope rate of a frequency of said chirped LO signal.”  Applicant states that Gorday’s phase imbalance slope is different from the slope rate of 
In response, Gorday discloses a two phase correction calibration data and two gain/amplitude correction calibration data as cited by the applicant.  Gorday does not teach a chirp waveform.  Atherton was used to teach a chirp waveform.  Applicant did not argue whether it was obvious to use the teachings Atherton to modify the LO signal 112 with a linearly increasing or decreasing ramp frequency, hence a chirp waveform.  A chirp waveform inherently has a linearly increasing or decreasing frequency and thus inherently has a slope rate.  A person having ordinary skill in the art (artisan) at the time of filing would be capable of making any mathematical adjustments necessary to apply the phase and gain corrections to a chirp waveform that inherently has a slope rate.  
  It is a matter of fact that frequency is the derivative of phase with respect to time aka slope as evidenced by Williams (US 6,140,822) which discloses “Frequency and phase response are important to know because variations in either amplitude flatness or phase linearity are linear distortions which cause signals sent through the signal path to be distorted. Group delay is a measure of phase linearity. Group delay is the derivative, or slope, of the phase with respect to frequency (1:48-67 see also 7:12-19).”  This fact is further evidenced by Cho (US 6,750,809) that discloses “said first transmitted sub-pulse and said second transmitted sub-pulse having a linear frequency modulated chirp slope .gamma., comprising: means for sample shifting and phase adjusting said first radar returns reflected from said transmitted first sub-pulse with respect to said second radar returns reflected from said second sub-pulse to form a line of frequency modulated chirp slope gamma with respect to time, said line connecting said first center frequency with said second center frequency (see claims 1 or 11).”  As such, it is well within the 
Applicant’s remarks concerning the double patent rejection have been considered.  
Applicant states that the amendment “generating different values of P[n]s and G[n]s” distinguishes this claim set from U.S. Pat. No. 10,145,937.  
In response, Examiner has withdrawn the statutory double patenting rejection and has made an obvious-type double patenting rejection.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 14-16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Gorday (US 2010/0054367) in view of Atherton (US 2008/0159370).
As to claims 1, 8, and 15, Gorday discloses a  radar system, comprising:
a substrate that a receiver 
said receiver (at least Para. [0019] Fig. 4 Receiver 402) comprising:
a local oscillator (LO) controlled for providing a  (Id. LO 412);
an in-phase (I) channel (at least items 414, 416, 418 and 422) comprising a first mixer (mixer 414) coupled to receive and mix said (Id. As shown in Fig. 4) and a first analog-to-digital (A/D) converter for outputting in-phase (I)-data (A/D 422 and item 424), and a quadrature (Q) channel (Fig. 4 at least items 415, 417, 419, 423) including a phase shifter (item 413) for phase shifting said , a second mixer (mixer 415) coupled to receive and mix said  (at least Para. [0019] and as shown in Fig. 4) and a second A/D converter (A/D 423) for outputting Q phase (Q)-data (item 425);
a dynamic correction parameter generator (Fig. 4 Group Delay Equalizer 426) for dynamically generating IQ phase correction parameter values (P[n]s) and IQ gain correction parameter values (G[n]s) based on a slope rate of a frequency of said chirped LO signal provided by a timing engine including generating different values of P[n]s and G[n]s during a plurality of intervals for each chirp of said chirped LO signal (Para. [0027] “The phase imbalance slope from -f.sub.CAL to +f.sub.CAL is measured and compared to the slopes that would be achieved by delaying the I-channel or the Q-channel by 0, 1, 2, . . . samples. The number of samples of delay that produces a slope closest to the measured slope and opposite in 
and an IQ mismatch (IQMM) correction circuit (Fig. 4 RX Digital 406) including at least a third mixer (mixer 437) having a first IQMM input coupled to receive said I-data from said I channel (at least items 428, 432, 442 and 444) including and a second IQMM input for receiving said Q-data from said Q-channel (at least items 425, 429, 433, 437, 440 and 439), 
said IQMM correction circuit coupled to receive said P[n]s and said G[n]s (Para. [0027] as previously cited discloses two phase and amplitude corrections each.);
wherein said IQMM correction circuit provides corrected Q (Q')-data and corrected I (I')-data (provided to Demand Signal Processor 450 as shown in Fig. 4), 

Gorday’s disclosure is directed only to the receiver, yet a person of ordinary skill would understand that the receiver is receiving signals from a compatible transmitter or that the receiver is part of a transceiver which would include a compatible transmitter.  Both bi-static and monostatic radars are well-known and commercially available.  Here, it would be obvious to include a transmitter with the receiver on the substrate in order to have a monostatic radar which is common type of radar system wherein a system controls and processes the transmission and reception of its own signals.  Monostatic radars are extremely common in both the aircraft and automotive radar industries as well as surveillance.
In the same field of endeavor, Atherton discloses “The transmitter is coupled to circulator 604 via the upconverter 620. Upconverter 620 is a part of the radar exciter, which also includes waveform generator 618, system clock 624, and local oscillator 622. The exciter is driven by exciter controller 616. The exciter controller is coupled to the system control circuitry 614, which also controls receiver elements such as receiver front-end 608, signal processor 610, and display 612 (Para. [0039], Fig. 6).”
In view of the teachings of Atherton, it would have been obvious to one of ordinary skill to apply the exciter as shown in Fig. 6 to the radar system in Gorday in order to have a radar system that has both a receiver and transmitter on the substrate and also shares some of the components, i.e. L.O. item 622, as shown in Atherton’s Fig. 6 thereby reducing size and cost.  
Atherton also discloses “The radar output is directed into switch distribution device (SWD) 6202. SWD 6202 is configured to switch the radar output into one of two output paths. The first output is coupled to transmitter amplifiers and the radar antenna. The remaining output is connected to the inputs of the radar calibration facilities (Para. [0044], Fig. 7).”
In view of the teachings of Atherton it would have been obvious to one having ordinary skill in the art at the time of filing to include an amplifier that is electrically connected to or drives the antenna because it is well known that signal-to-noise of a radar is inversely proportional to                     
                        
                            
                                4
                                π
                                R
                            
                            
                                4
                            
                        
                    
                , where R is the two-way range traveled by the radar wave.  Thus, there exists a need to amplify the signal before transmitting the radar wave into space.   
Gorday does not disclose an FMCW chirp waveform.  
Atherton also discloses that FM chirp sources for radars may be used.  
In view of the teachings of Atherton, it would have been obvious to apply a chirp waveform to the waveform generator 618 as shown in Fig. 18 and coupling the waveform 
As to claims 2, 9 and 16, Gorday renders obvious the FMCW radar system of claims 1, 8 and 15, wherein said dynamically generating further comprises generating a first sequence of said P[n]s and a first sequence of said G[n]s during a first chirp and a second sequence of said P[n]s and a second sequence of said G[n]s different from said first sequence of said P[n]s and G[n]s during second chirp (Para. [0027] “The phase imbalance slope from -f.sub.CAL to +f.sub.CAL is measured and compared to the slopes that would be achieved by delaying the I-channel or the Q-channel by 0, 1, 2, . . . samples.” Here, multiple samples would meet the scope of at least two sequences.), wherein during a duration of said first chirp said IQMM correction circuit provides first Q'-data and first I'-data and during a duration of said second chirp said IQMM correction circuit provides second Q'-data and second I'-data (see claims 1, 8 and 15).
As to claims 14 and 19, Gorday further discloses the FMCW radar system of claims 1, 8 and 15, further comprising a processor formed on said substrate for processing said first I'-data and said first Q'-data and processing at least said second I'-data and said second Q-data using a signal processing algorithm to determine at least one radar parameter (In addition to Para. [0044] cited in claims 1, 8 & 15, see Fig. 4 Demod Signal Processor 450.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gorday as modified by Atherton and in further view of Trotta (US 2018/0074173).
As to claim 7, Gorday does not disclose CMOS.
In the field of radar, Trotta discloses “Applications in the millimeter-wave frequency regime have gained significant interest in the past few years due to the rapid advancement in low cost semiconductor technologies such as silicon germanium (SiGe) and fine geometry complementary metal-oxide semiconductor (CMOS) processes. Availability of high-speed bipolar and metal-oxide semiconductor (MOS) transistors has led to a growing demand for integrated circuits for mm-wave applications at 60 GHz, 77 GHz, and 80 GHz and also beyond 100 GHz. Such applications include, for example, automotive radar systems and multi-gigabit communication systems (Para. [0004]).”
In view of the teachings of Trotta, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teachings of CMOS to Gorday in order to reduce cost.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,145,931.  Although the claims at issue are not identical, they are not patentably distinct from each other.
 Claim 1 of Pat. ‘937 discloses “dynamically generating IQ phase correction parameter values (P[n]s) and IQ gain correction parameter values (G[n]s) based on a slope rate of a frequency of said chirped LO signal including generating different values during a plurality of 
Applicant amended the above limitations as follows: “dynamically generating IQ phase correction parameter values (P[n]s) and IQ gain correction parameter values (G[n]s) based on a slope rate of a frequency of said chirped LO signal including generating different values of P[n]s and G[n]s during a plurality of intervals for each chirp of said chirped LO signal”
It appears applicant made the amendment to further clarify that the generated different values during a plurality of intervals for each chirp would be Phase and Gain correction parameters.  The amended limitation would be obvious because one of ordinary skill would reasonably infer from the Pat. ‘937 claim language that the “different values” for a “plurality of intervals” would be Phase and Gain correction parameters given that the scope of the claim is directed to “dynamically generating IQ phase correction parameter values (P[n]s) and IQ gain correction parameter values (G[n]s).”

Potentially Allowable Subject Matter
Claims 3-6, 10-13 and 17-18 are rejected to as being dependent upon a rejected base claim and an obvious-type double patenting rejection.
Regarding claims 3-6, 10-13 and 17-18, Gorday does not disclose accumulators or look up tables.  
In the same field of endeavor, Atherton (US 2008/0159370) discloses “The phase-to -amplitude converter 16 is a look-up -table (LUT) and includes data corresponding to the amplitude of the cosine wave as a function of advancing phase. Each memory location includes an amplitude value that corresponds to a phase value. Therefore, as each phase value generated 
However, Atherton only discloses the LUT outputting an amplitude correction value to correct for phase.  Atherton does not discloses outputting two correction values each corresponding to amplitude/gain and phase.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648